Citation Nr: 1116505	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-31 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia
 
 
THE ISSUES
 
1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for bilateral knee disorder.
 
3.  Entitlement to service connection for low back disorder.
 
 
REPRESENTATION
 
 Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
 


INTRODUCTION
 
The Veteran served on active duty from May 1980 to February 1987 and from November 1990 to June 1991.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied the benefits sought.
 
 
FINDINGS OF FACT
 
1.  There is no evidence of an independently verified in-service stressor
 
2.  Posttraumatic stress disorder  is not connected to a confirmed in-service stressor.
 
3.  There is no evidence of a currently diagnosed bilateral knee disorder.
 
4.  There is no evidence of a currently diagnosed low back disorder.
 
 
CONCLUSIONS OF LAW
 
1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), (2010); 75 Fed.Reg. 39852 (July 13, 2010).

2.  A bilateral knee disorder was not incurred in or aggravated by active service  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.
 
3.  A low back disorder was not incurred in or aggravated by active service  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2006 of the information and evidence needed to substantiate and complete a claim, to include notice specifically tailored to a PTSD claim, notice of what part of what evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the letter fully time- and content-compliant.  38 C.F.R. § 3.159(b).  Thus, the VCAA notice requirements were complied with.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board notes that the Veteran was not afforded a VA examination prior to the decision on his claims, but the preponderance of the evidence shows no failure to assist him with his claims.
 
Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that: 1) the claimant has a current disability or signs and symptoms of a current disability; 2) the record indicates that the disability or signs and symptoms of disability may be associated with active service; and, 3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  (Emphasis added).  The threshold for the duty to get an examination is rather low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Despite the low threshold, the Board finds examinations were not triggered, as Element 1 is not shown by the evidence of record.
 
As concerns the Veteran's posttraumatic stress disorder claim, VA outpatient treatment records do include Axis I diagnoses of posttraumatic stress disorder, albeit without any explanation or notation as to how the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) were met.  Moreover, there is no documentation in the claims file of any specific stressor the Veteran asserts as the cause for his posttraumatic stress disorder.   An October 2005 entry notes the Veteran's report of how he started drinking at his last full-time job and, "I think Desert Storm caught up with me," but nothing further.  Although the May 2006 VCAA letter specifically asked the Veteran for the information he relied on as his posttraumatic stress disorder stressor, the appellant did not provide the requested information-even after receipt of the statement of the case and other correspondence, to include notice that the service treatment records from his last term of service were not available.  Thus, the Board finds the requirement for a VCAA examination was not triggered.  See 38 C.F.R. § 3.59(c)(4).
 
The service treatment records document several instances of treatment of complaints for low back pain (March and April 1982, April 1982, April 1983, January, February and November 1984, May 1985, October 1986); and instances of knee-related complaints (December 1986).  Significantly, the Veteran reported at his February 1988 Army Reserve enlistment medical history report that he was in good health, and he denied any prior medical history for all areas listed.  The February 1988 examination report notes that the appellant was clinically normal from a psychiatric perspective.  Moreover, his musculoskeletal system, lower extremities, and spine were clinically evaluated as normal.  The Veteran was deemed physically fit for retention.
 
In October 2005 the Veteran was admitted for VA treatment for alcohol dependence.  Related records note the Veteran's reports of a history of osteoarthritis of the knee and muscle spasm.  Physical examination revealed that the appellant presented with a good physical appearance.  The back was of normal curvature and mobility, and there was no pain, tenderness, or costovertebral angle tenderness.  Examination of the lower extremities revealed normal joints and normal radial and pedal pulsations.  There was no edema, varicosities, cyanosis, deformity, or evidence of trauma.  An earlier October 2005 entry at the time of the Veteran's admission notes that examination of the musculoskeletal system revealed a normal range of motion.  The Veteran moved all extremities well without limitations.  No pertinent diagnosis was made.
 
VA treatment records do not note any diagnosis of a current low back or knee disorder.  The Board also notes that, except for noting the claimed disabilities on his formal claim (VA Form 21-526), and disagreeing with the denial, the claims file does not contain any assertion by the Veteran as to current pathology or symptomatology.  As a result, even relevant lay evidence is not of record.  See 38 C.F.R. § 3.159(a)(2).  Therefore, the Board finds the duty to assist with VA examinations was not triggered.  38 C.F.R. § 3.159(c)(4).
 
The Veteran was provided the opportunity to present pertinent evidence and testimony.  In light of the RO's determination of unavailability of the service treatment records for the Veteran's service during Desert Shield/Storm, the Board acknowledges the heightened duty to assist requirement.  Nonetheless, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  Id.
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulation
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the applicable regulatory criteria, which is: a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION as the governing criteria for diagnosing PTSD.

In July 2010, the provisions of 38 C.F.R. § 3.304(f)(3) were revised to read as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, ''fear of hostile military or terrorist activity'' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

75 Fed.Reg. 39852 (July 13, 2010).
 
The law in effect prior to July 2010 provided that if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
 
If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to a fear of hostile military or terrorist activity, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 
 

Analysis
 
The Board set forth the essential evidence of record earlier in the discussion of whether VA examinations were triggered, and it is hereby incorporated here by reference.
 
PTSD
 
As noted the service treatment records for Veteran's last term of service were declared unavailable.  Hence, there is no record of an in-service diagnosis of posttraumatic stress disorder.  Nonetheless, there is a current diagnosis of PTSD of record in the VA treatment records.
 
As noted the Veteran has not provided a specific stressor in support of his posttraumatic stress disorder claim.  While his representative refers to the new liberalized criteria for posttraumatic stress disorder claims, there still must be a claimed stressor.  Merely serving in an operational theater was under the old regulation, and remains under the new regulation, an insufficient basis to find a stressor.  See VAOPGCPREC No. 12-99 (October 18, 1999), cited at 65 Fed. Reg. 6257 (2000).  Thus, the preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.303, 3.304(f).  The benefit sought on appeal is denied.
 
Low Back and Bilateral Knee Disorders.
 
As noted in the discussion on a VA examination, service treatment records note the Veteran's treatment for low back and knee complaints, both of which were assessed as normal at the separation examination.  Further, VA treatment records note those joints as normal on clinical examination.  Hence, in-service treatment for back- and knee-related complaints notwithstanding, there is no evidence of a currently diagnosed low back or knee disorder, which is the first requirement for service connection.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, the Board is constrained to find the preponderance of the evidence is against the claims.  38 C.F.R. §§ 3.303, 3.304(f).  The benefits sought on appeal are denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 
 
ORDER
 
Entitlement to service connection for PTSD is denied.
 
Entitlement to service connection for bilateral knee disorder is denied.
 
Entitlement to service connection for low back disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


